Exhibit 10.39.9

AMENDMENT NO. 9

TO THE

UNIFIED GROCERS, INC.

EMPLOYEE SAVINGS PLAN

Unified Grocers, Inc. (the “Company”) hereby amends the above-named plan (the
“Plan”), effective as of August 31, 1997, as follows:

1. Section 3.7(a)(i) of the Plan is hereby amended in its entirety to read as
follows:

“(i) The amount of Elective Contributions made in any Plan Year on behalf of all
Highly Compensated Employees shall not result in an Actual Deferral Percentage
for such Highly Compensated Employees that exceeds the greater of:

(A) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the current Plan Year, multiplied by 1.25; or

(B) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the current Plan Year, multiplied by two, provided that the Actual Deferral
Percentage for all Highly Compensated Employees does not exceed the Actual
Deferral Percentage for all Non-Highly Compensated Employees for the current
Plan Year by more than two percentage points.”

2. Sections 3.7(a)(iv) and (v) (and any successors to them) of the Plan are
hereby deleted.

* * * * *

The Company has caused this Amendment No. 9 to be signed on the date indicated
below, to be effective as indicated above.

 

  “Company”   UNIFIED GROCERS, INC.

Dated: May 10, 2010

  By:  

/s/    ROBERT M. LING, JR.        

  Its:   Executive Vice President & General Counsel